Name: Commission Regulation (EC) No 2497/2001 of 19 December 2001 opening and providing for the administration of Community tariff quotas for certain fish and fishery products originating in the Republic of Croatia
 Type: Regulation
 Subject Matter: fisheries;  tariff policy;  European construction;  international trade;  Europe
 Date Published: nan

 Avis juridique important|32001R2497Commission Regulation (EC) No 2497/2001 of 19 December 2001 opening and providing for the administration of Community tariff quotas for certain fish and fishery products originating in the Republic of Croatia Official Journal L 337 , 20/12/2001 P. 0027 - 0030Commission Regulation (EC) No 2497/2001of 19 December 2001opening and providing for the administration of Community tariff quotas for certain fish and fishery products originating in the Republic of CroatiaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2248/2001 of 19 November 2001 on certain procedures for applying the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part, and for applying the Interim Agreement between the European Community and the Republic of Croatia(1), and in particular Articles 4 and 5 thereof,Whereas:(1) The Council is in the process of concluding a Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part, hereinafter referred to as "the Stabilisation and Association Agreement".(2) Pending the completion of the procedure necessary for the ratification and entry into force of the Stabilisation and Association Agreement, the Council is also in the process of concluding an Interim Agreement between the European Community, of the one part, and the Republic of Croatia, of the other part, covering trade and trade-related matters, hereinafter referred to as "the Interim Agreement", which will be applied as of 1 January 2002.(3) The Interim Agreement and the Stabilisation and Association Agreement stipulate that certain fish and fishery products originating in Croatia may be imported into the Community, within the limits of Community tariff quotas, at a reduced or a zero-rate of customs duty.(4) The tariff quotas provided for in the Interim Agreement and in the Stabilisation and Association Agreement are annual and are repeated for an indeterminate period. The Commission should adopt the implementing measures for the opening and the administration of the Community tariff quotas.(5) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(2), as last amended by Regulation (EC) No 993/2001(3), has codified the management rules for tariff quotas designed to be used following the chronological order of dates of customs declarations.(6) Particular care should be taken to ensure that all Community importers have equal and continuous access to the tariff quotas and that the rates laid down for the quotas are applied uninterruptedly to all imports of the products in question into all Member States until the quotas are exhausted. In order to ensure the efficiency of a common administration of these quotas, there is no obstacle to authorising the Member States to draw from the quota volumes the necessary quantities corresponding to actual imports. However, this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly. For reasons of speed and efficiency, communication between the Member States and the Commission should, as far as possible, take place by telematic link.(7) This Regulation should be applied upon the entry into force or the date of provisional application of the Interim Agreement and should remain in application upon the entry into force of the Stabilisation and Association Agreement.(8) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 11. When products originating in Croatia and listed in the Annex are put into free circulation in the Community, accompanied by a proof of origin as provided for in the Origin Protocol to the Interim Agreement and to the Stabilisation and Association Agreement, they shall benefit from a reduced or a zero-rate of customs duty, at the levels and within the limits of the annual Community tariff quotas specified in that Annex.2. The tariff quotas referred to in this Article shall be administered by the Commission in accordance with Articles 308a to 308c of Regulation (EEC) No 2454/93.3. Each Member State shall ensure that importers of the products in question have equal and uninterrupted access to the tariff quotas for as long as the balance of the relevant quota volume so permits.4. Communications referring to the management of tariff quotas between the Member States and the Commission shall be effected, as far as possible, by telematic link.Article 2The Member States and the Commission shall cooperate closely to ensure compliance with this Regulation.Article 3This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2002, and it shall remain in application upon the entry into force of the Stabilisation and Association Agreement.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 December 2001.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 304, 21.11.2001, p. 1.(2) OJ L 253, 11.10.1993, p. 1.(3) OJ L 141, 28.5.2001, p. 1.ANNEXNotwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken>TABLE>